Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 27, the limitation “optionally, including a placard panel” is unclear on whether the claimed feature is positively recited. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wiggs (U.S. 4575348) in view of Gaulkin (U.S. 5403223)
Regarding claim 21, Wiggs discloses An article of entertainment comprising an action figure (Fig. 4., 18) and a case (Fig. 4, case 12) therefore, wherein the case comprises a mount (Fig. 4, mount 30) for attachment of the action figure, and wherein the case is adapted, while the action figure is attached to the mount, to stably assume and reversibly transform between a closed configuration in which the action figure is enclosed within the case and at least one open display configuration in which the action figure is unenclosed by and displayed upon the case (Fig. 3, 4, Fig. 3 shows action figure in closed position enclosed within case, and Fig. 4 shows action figure in unenclosed position), wherein: 
in the closed configuration, the case has the shape of a rectangular prism (Fig. 3, case in closed position has generally shape of rectangular positon); in the open display configuration, the case comprises a standing surface and the action figure is generally perpendicular to the standing surface (Fig. 4, top of mount 30 constitutes standing surface and figure 18 is perpendicular to said standing surface; 

However, Wiggs does not disclose the case comprises a plurality of generally rectangular panels and a plurality of panel connectors adapted to permit relative rotation and/or translation of the panels connected thereby. 
Gaulkin discloses and the case comprises a plurality of generally rectangular panels and a plurality of panel connectors adapted to permit relative rotation and/or translation of the panels connected thereby, including a first exterior panel (Col. 7 Lns. 53-55, first floor assembly element 43), a second exterior panel (Col. 7 Lns. 53-55, second floor assembly element 84), and a third exterior panel (Col. 7 Lns 53-55, third floor assembly element 88), the second exterior panel is connected to the first exterior panel (Col. 7 Lns. 52-55, second floor assembly element connected to the first floor assembly element) by a first panel connector comprising a first hinge (Fig. 1, fold 86 defines first hinge) defining a first axis of rotation (Fig. 1, fold 86 allows panel 84 to rotate), the second exterior panel is connected (Col. 7 Lns. 54-55, third floor assembly element connected to second floor assembly element) to the third exterior panel by a second panel connector comprising a second hinge (Fig. 1, fold 90 defines first hinge) defining a second axis of rotation (Fig. 1, fold 90 allows panel 90 to rotate) and the first axis of rotation is parallel (see Fig. 1, fold 86 and fold 90 are parallel) to the second axis of rotation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the folding figurine display case of Wiggs with the additonal hinged panels, as taught by Gaulkin to provide Wiggs with the advantage of more surface area to be used as a play space for a figuring housed
Regarding claim 24, Wiggs discloses the claimed invention substantially as claimed, as set forth above in claim 21.
Wiggs discloses at least one panel connector comprises an intermediate structure (Fig. 4, intermediate structure 24 interacts with panel connector 23)
 at least one panel comprises a panel sidewall (Fig. 4, panel 12 has sidewalls, see annotated figure below) along at least a portion of a perimeter of the panel 

    PNG
    media_image1.png
    225
    249
    media_image1.png
    Greyscale

Regarding claim 26, Wiggs discloses the claimed invention substantially as claimed, as set forth above in claim 21. 
However, Wiggs does not disclose the second exterior panel is rotated about 90 degrees about the first hinge relative to the first exterior panel and the third exterior panel is rotated about 180 degrees about the second hinge relative to the second exterior panel or wherein the second exterior panel is rotated about 135 degrees about the first hinge relative to the first exterior panel and the third exterior panel is rotated about 135 degrees about the second hinge relative to the second exterior panel 
 Gaulkin disclose the second exterior panel is rotated about 90 degrees about the first hinge relative to the first exterior panel (Fig. 1, second panel 84 rotates from vertical to flat when case is opened, i.e. 90 degree rotation and the third exterior panel is rotated about 180 degrees (Fig. 1, third panel 88 rotates from top to bottom when case is opened i.e. 180 degrees) about the second hinge relative to the second exterior panel during transformation between the closed configuration and the at least one open configuration or wherein the second exterior panel is rotated about 135 degrees about the first hinge relative to the first exterior panel and the third exterior panel is rotated about 135 degrees about the second hinge relative to the second exterior panel during transformation between the closed configuration and the at least one open configuration
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the folding figurine display case of Wiggs with the additonal hinged panels, as taught by Gaulkin to provide Wiggs with the advantage of more surface area to be used as a play space for a figuring housed
Regarding claim 27, Wiggs discloses the claimed invention substantially as claimed, as set forth above in claim 21. 
However, Wiggs does not disclose at least one interior panel connected to an exterior panel by a panel connector
Gaulkin discloses at least one interior panel (Fig. 1, interior panel 17 connected to exterior panel 15) connected to an exterior panel by a panel connector (Col. 7 Lns. 5-10, panel 17 attached to panel 15, necessarily incorporates connector in order to be attached)
It is noted that while Gaulkin does not disclose the interior panel including a placard panel, as this is optional, it is unclear as noted above whether this is positively recited or not, and therefore, has been interpreted as not being part of the claim. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the folding figurine display case of Wiggs with the additonal panels, as taught by Gaulkin to provide Wiggs with the advantage of additional display features of the case. 

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wiggs (U.S. 4575348) and Gaulkin (U.S. 5403223) in view of Dixon (U.S. 5013278)
Regarding claim 22, Wiggs discloses the claimed invention substantially as claimed, as set forth above in claim 21.
However, Wiggs does not disclose the action figure comprises a stand adapted to be reversibly detached from and attached to the mount and adapted to stably assume and reversibly transform between an attachment configuration and a detachment configuration 
Dixon discloses the action figure comprises a stand (Fig. 2, figurine 30 comprises a stand reversibly detached and attached to mount 28) adapted to be reversibly detached from and attached to the mount and adapted to stably assume and reversibly transform between an attachment configuration (See Fig. 1, figures are mounted in an attachment configuration) in which the mount is collapsed (Fig. 1, case acts as mount and is closed/collapsed) and a detachment configuration in which the mount is expanded (Fig. 6, case acts as mount and opens to provide expanded surface for detached figures) to provide an expanded standing surface for the action figure.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the figurine display device with hinged panels of Munoz with the hinged structure, as taught by Dixon to provide Munoz with the advantage of providing a larger gameplay surface area as seen in Fig. 6 when figures are removed

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wiggs (U.S. 4575348) and Gaulkin (U.S. 5403223) in view of Morrison (U.S. 4027425)
Regarding claim 23, Wiggs discloses the claimed invention substantially as claimed, as set forth above in claim 21.
Wiggs discloses a case that has a depth less than the length (see Fig. 2-3) and while Wiggs does not explicitly disclose wherein the case has a maximum depth of one inch or less in the closed configuration and the case has a maximum length between about 2.5 inches and about 5.75 inches, this would be a matter of change in size as the case would perform the same function of housing the figure and the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
While Wiggs does not explicitly disclose wherein a ration of a maximum length of the case to a maximum width of the case in the closed configuration is between 1 and 2, this would be a matter of change in size as the case would perform the same function of housing the figure and the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
However, Wiggs dose not disclose wherein the action figure is generally flat and has a maximum depth of half an inch or less)
Morrison discloses wherein the action figure is generally flat (see Fig. 1, figures 16, 18, 20, 22 are generally flat)
While Morrison does not explicitly disclose a maximum depth of half an inch or less, this would be a matter of change in size as the figures of Morrison are flat and would not perform differently and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the figurine of Wiggs with the flat nature of figurine, as taught by Morrison to provide Munoz with the advantage of desired figure profile as a matter of design choice

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wiggs (U.S. 4575348) and Gaulkin (U.S. 5403223) in view of Schultz (U.S. 6203017)
Regarding claim 25, Wiggs discloses the claimed invention substantially as claimed, as set forth above in claim 21.
However, Wiggs does not disclose wherein at least one exterior panel is rotated about 270 degrees during transformation between the closed configuration and the at least one open display configuration. 
Schultz discloses at least one exterior panel is rotated about 270 degrees (Fig. 1-3, exterior panel 30 capable of being rotated 270 degrees) during transformation between the closed configuration and the at least one open display configuration.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the display case of Wiggs with rotatable exterior surface of a display case, as taught by Schultz to provide Munoz with the advantage providing additional display surface to user. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wiggs (U.S. 4575348) and Gaulkin (U.S. 5403223) in view of Powell (U.S. 9919234)
Regarding claim 28, Wiggs discloses the claimed invention substantially as claimed, as set forth above in claim 21. 
However, Wiggs does not disclose the mount is connected to the case by a mount connection comprising a hinge connected to a panel connector optionally comprising a swivel. 
Powell discloses the mount is connected to the case by a mount connection comprising a hinge (fold down element 128 acts as mount and has hinged joint 121 to connect to panel 112 and is indirectly connected to hinged joint 206 (Col. 3 Lns. 5-10) (i.e. panel connector) as the device is one structure) connected to a panel connector optionally comprising a swivel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the figuring casing of Wiggs to incorporate the mount structure of Powell to provide the advantage of a more compact configuration as the mount is allowed to be folded into the case and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined.” MPEP 2143 (I) (G)	

Response to Arguments
Applicant's arguments filed 4/18/2022have been fully considered but they are not persuasive. 
Regarding the 112 rejections, while amendments to claim 24 has corrected the issue and has been removed, the issue still remains with claim 27 regarding the optional language. Therefore, the indefiniteness of claim 27 remains, as it is unclear whether the optional component is being positively claimed or not. 
No other arguments were presented. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20050153625 to Wigo discloses an unfoldable figurine case where figures can be placed upon the surface after unfolding the case.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/JOHN E SIMMS JR/               Primary Examiner, Art Unit 3711